UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4890
TYSEAN SHARIF BENNETT,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
              Terrence W. Boyle, Chief District Judge.
                            (CR-01-215)

                   Submitted: September 9, 2003

                      Decided: September 26, 2003

     Before WIDENER, MOTZ, and SHEDD, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Samuel J. Randall, IV, LAW OFFICE OF SAMUEL J. RANDALL,
IV, P.C., Wilmington, North Carolina, for Appellant. Frank D. Whit-
ney, United States Attorney, Anne M. Hayes, Assistant United States
Attorney, Christine Witcover Dean, Assistant United States Attorney,
Raleigh, North Carolina, for Appellee.
2                      UNITED STATES v. BENNETT
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Tysean S. Bennett appeals from his conviction for aiding and abet-
ting armed bank robbery. He argues that the district court impermiss-
ibly questioned him during his testimony, suggesting that the court
thought he was incredible and, thus, depriving him of a fair trial. We
affirm.

   Bennett did not object to the district court’s questioning during
trial. A defendant must object at trial in order to preserve such an
argument for appeal. Fed. R. Evid. 614(c). If the defendant fails to
object, the argument is waived except in the "limited exception"
where the trial court’s questions were so prejudicial as to deny the
defendant a fair and impartial trial. United States v. Gastiaburo, 16
F.3d 582, 589-90 (4th Cir. 1994); Stillman v. Norfolk & W. Ry. Co.,
811 F.2d 834, 839 (4th Cir. 1987) (defining the "limited exception").
The court is specifically authorized to interrogate witnesses. Fed. R.
Evid. 614(b). In fact, the court has the obligation to interrupt the pre-
sentation of counsel in order to clarify misunderstandings or other-
wise ensure the trial proceeds efficiently and fairly. United States v.
Cole, 491 F.2d 1276, 1278 (4th Cir. 1974).

   After reviewing the record, we find that the district court’s ques-
tioning properly clarified factual issues. Moreover, even assuming
certain of the court’s comments were inappropriate, its remarks were
not so egregious as to deny Bennett a fair trial, especially in light of
the overwhelming evidence against him. See United States v. Castner,
50 F.3d 1267, 1272 (4th Cir. 1995) (finding district court interrup-
tions and interrogations fulfilled its duty to clarify confused factual
issues); Gastiaburo, 16 F.3d at 589-90 (asking the defense’s sole wit-
ness whether he had ever been convicted of a felony was deemed "im-
provident" but not so prejudicial as to warrant a new trial); Miley v.
Delta Marine Drilling Co., 473 F.2d 856, 857-58 (5th Cir. 1973)
                      UNITED STATES v. BENNETT                      3
(interrupting the witness to answer questions himself and referring to
the question as one that "any five-year-old idiot" could answer was
also insufficiently biased or notorious to permit appellate review).

   Accordingly, we affirm Bennett’s conviction. We dispense with
oral argument, because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                         AFFIRMED